                          Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 1 of 9

AO 442 (Rev. 0 1/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District of Oregon


                      United States of America
                                  V.                                  )
                                                                      )
                                                                              Case No.    6:19-cr- 5 l.£> \-   rt\ G
              GENE LEROY THOMPSON , JR.,                              )
              a.k.a Eugene Leroy Thompson, Jr.                        )
                                                                      )
                               Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)         GENE LEROY THOMPSON, JR. , a.k.a Eugene Leroy Thompson , Jr.
who is accused of an offense or violation based on the following document filed with the court:

rt    Indictment           0    Superseding Indictment       0 Information         0 Superseding Information           O Complaint
0 Probation Violation Petition                0 Supervised Release Violation Petition      0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  Conspiracy to Traffic in Counterfeit Goods and Trafficking in Counterfeit Goods, in violation of .
  18 U.S.C. §§ 2320(a) and (a)(1)




City and state:         Eugene, Oregon



                                                                   Return

          This warrant was received on (date) - - - - - - - , and the person was arrested on (date)
at (city and state)


Date:
                                                                                           Arresting officer's signature



                                                                                              Printed name and title
                         Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 2 of 9

AO 442 (Rev . 01/09) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                    fo r the ·
                                                               District of Oregon


                   United States of America
                                 V.                                   )
                                                                      )
         GUOJIAO ZHANG ,                                              )
                                                                                 Case No.   6:19-cr- 5lPl-       m'--
          a .k.a. Becky Zhang ,                                       )
_______                                    , ---------<D-
       a_.k_.a_._B_e_c_k~y_T_h_o_m~p_s_o_n ~                          )
                  Defendant


                                                        ARREST WARRANT
To :      Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        GUOJIAO ZHANG, a .k.a . Becky Zhang , a .k.a . Becky Thompson ,
who is accused of an offense or violation based on the fo llowing document filed with the court:

'1f   Indictment          0    Superseding Indictment         0 Information         0 Superseding Information            O Complaint
0 Probation Violation Petition                0 Supervised Rel ease Violation Petition       0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  Conspiracy to Traffic in Counterfeit Goods and Trafficking in Counterfeit Goods, in violation of
  18 U.S.C. §§ 2320(a) and (a)(1)




Date:


City and state:       Eugene , Oregon




                                                                   Return

           This warrant was received on (date)       -------
                                                                          , and the person was arrested on (date)
at (city and state)


Date:
                                                                                             Arresting officer's signature



                                                                                                Printed name and title
            Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 3 of 9




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:19-cr-   5Lo\- ml..
               v.                                   INDICTMENT

GENE LEROY THOMPSON, JR.,                           18 U.S.C. §§ 2320 and 2323
 a.k.a Eugene Leroy Thompson, Jr. and

GUOJIAO ZHANG,                                      UNDERSEAL
 a.k.a. Becky Zhang,
 a.k.a. Becky Thompson,

               Defendants.


                              THE GRAND JURY CHARGES:

                                        COUNT 1
                        (Conspiracy to Traffic in Counterfeit Goods)
                                   (18 U.S.C. § 2320(a))

       1.      From at least in or about September 2017 and continuing until at least the date of

this Indictment, in the District of Oregon and elsewhere, Defendants, GENE LEROY

THOMPSON, JR., a.k.a. Eugene Leroy Thompson, Jr., and GUOJIAO ZHANG, a.k.a. Becky

Zhang, a.k.a. Becky Thompson, knowingly and intentionally conspired and agreed with each other

and with others known and unknown to the Grand Jury, to intentionally traffic in goods, namely

Vera Bradley handbags, while knowingly using on and in connection with such goods counterfeit

marks, the use of which counterfeit marks was likely to cause confusion, mistake, and deception;

Indictment                                                                                . Page 1
                                                                                   Revised April 2018
            Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 4 of 9



       In violation of Title 18, United States Code, Section 2320(a).

                              OBJECT OF THE CONSPIRACY

       2.       It was an object of the conspiracy that Defendants and their co-conspirators

unjustly emiched themselves by fraudulently selling handbags and other goods bearing counterfeit

Vera Bradley trademarks and purporting to be manufactured by Vera Bradley.

                                   MANNER AND MEANS

       3.      At all times relevant to this Indictment, Defendant GENE LEROY THOMPSON,

JR. was employed by the Department of State as an Information Programs Officer for the United

States Embassy in Seoul, Korea. THOMPSON, JR. engaged in overt acts in furtherance of the

conspiracy from his work station at the Embassy inside an Information Program Center which is

considered a Sensitive Compartmented Information Facility, a secure facility designed to protect

classified information.

       4.      At all times relevant to this Indictment, Defendant GUOJIAO ZHANG was married

to THOMPSON, JR. and resided with him in Seoul, Korea.

       5.      It was part of the conspiracy that THOMPSON, JR. created accounts on e-

commerce platforms such as eBay, Poshmark, and Mercari, using his Department of State

computer, which used Internet Protocol ("IP") addresses in the United States. THOMPSON, JR.

then conveyed the login credentials for these accounts to GUOJIAO ZHANG, who took primary

responsibility for operating the account, communicating with customers, and procuring stock.

Once an online transaction was completed, ZHANG conveyed the transaction information as well

as a prepaid shipping label to a co-conspirator in the District of Oregon,· who was responsible for

storing and shipping the counterfeit goods from his home in the District of Oregon. The proceeds


Indictment                                                                                , Page2
            Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 5 of 9



of the sales on e-commerce platforms were then deposited into bank accounts in Defendants' name,

including accounts at Navy Federal Credit Union and SunTrust Bank.

       6.       As part of the scheme, Defendants conspired to traffic in the following counterfeit

trademarks, which are registered in the Principal Register of the United States Patent and

Trademark Office:

 Company            Registration·Number       Description of Trademark

 Vera Bradley       5,136,200                 VERA BRADLEY

 Vera Bradley       1,745,799                 VERA BRADLEY

 Vera Bradley       2,962,647

                                              ]L~c?r7
                                         OVERT ACTS

       7.       In furtherance of the conspiracy, Defendants committed var10us overt acts,

including but not limited to the following:

       8.       On or about December 26, 2017, THOMPSON, JR. posted a listing on Poshmark

through the account beckyondiscount for a "NEW Vera Bradley Triple Zip Hipster

Impressionista," which sold on or about December 29, 2017. On or about January 2, 2018, a co-

conspirator in the District of Oregon mailed the item through the United States Post Office in

Nyssa, Oregon. Vera Bradley later determined the item was counterfeit and contained counterfeit

trademarks.

       9.       On or about April 23, 2018, Vera Bradley sent cease-and-desist letters to the co-

conspirator's home in Nyssa, Oregon. On or about April 26, 2018, that co-conspirator conveyed



Indictment                                                                                 Page3
          Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 6 of 9



the information in the cease-and-desist letter to THOMPSON, JR. via e-mail, saying that Vera

Bradley is "requesting that you immediately cease and desist from offering for sale any Vera

Bradley counterfeit products and destroy any violating products." THOMPSON, JR. replied, "OK,

I thought this would happen. Stop all shipment." THOMPSON, JR. then sent an e-mail to ZHANG

stating, "Take all of the listing for VB down. VB has caught you."

       10.     Subsequently, Defendants began creating e-commerce accounts in the name of

aliases and used those accounts to continue selling counterfeit Vera Bradley merchandise.

       11.     For example, on or about September 13, 2019, Defendants sold a bag described as

a "Vera Bradley Campus Backpack Rosewood" through their Poshmark account isale2everyone.

The co-conspirator in the District of Oregon then mailed the item through the United States Postal

Service in Ontario, Oregon, to a Post Office Box in Portland, Oregon. Vera Bradley later

determined the product was counterfeit and contained counterfeit trademarks. The Poshmark

account was registered'to "Debbie Bellah."

       12.     Similarly, on or about October 7, 2019, Defendants sold a bag described as a "Vera

Bradley Hipster Disney Midnight with Mickey" through their Poshmark account jennifersettle.

The co-conspirator in the District of Oregon then mailed the item through the United States Postal

Service in Ontario, Oregon, to a Post · Office Box in Portland, Oregon. Vera Bradley later

determined the product was counterfeit and contained counterfeit trademarks. The Poshmark

account was registered using the name "Jennifer Settle."

       13.     During the conspiracy, ZHANG directed THOMPSON, JR. to post listings one-

commerce platforms. For example, on or about January 14, 2019, ZHANG sent an e-mail to

TIIOMPSON, JR. with the subject line "Vera Bradley Super Tote Meditterranean [sic] White, list


Indictment                                                                                  Page4
          Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 7 of 9




1, $40". The e-mail contained photographs of the handbag as well as a description for the listing,

which stated "New without tag, No offer accepted. Measuring approximately 23.5" Wide x 16"

High x 7.5" Deep with quilted double straps that drop approximately 10 inches, this travel bag is

airline carry-on compliant. There are 4 exterior pockets, 6 interior pockets, a key clasp and a sturdy

base. Great for everyday, travel, baby, beach etc!!"

        14.    Additionally, ZHANG sent shipping labels and instructions to other members of

the conspiracy. For example, on or about March 11, 2019, ZHANG sent a co-conspirator in the

District of Oregon a shipping label for "2 bags to [Jane Doe]" and described the items using a

code, thads, "LD39 + VT6."

       In violation of Title 18, United States Code, Section 2320(a) ..

                                 COUNTS TWO AND THREE
                               (Trafficking In Counterfeit Goods)
                                     (18 U.S.C. § 2320(a)(l))

       15.     Paragraphs 3 through 5 above are re-alleged and incorporated herein by reference.

       16.     On or about the dates set forth below, in the District of Oregon and elsewhere,

Defendants GENE LEROY THOMPSON, JR. and GUOJiAO ZHANG, did intentionally

traffic in and aid and abet in trafficking in goods, namely, Vera Bradley-branded merchandise, and

knowingly used on or in connection with such goods a counterfeit mark, to wit a spurious mark

identical to or substantially indistinguishable from the Vera Bradley word mark (Registration No.

2,962,647) and the Vera Bradley stylized cursive trademark (Registration No. 2,962,647), which

marks were in use and registered for those goods or services on the principal register of the United

States Patent and Trademark Office, the use of which counterfeit marks was likely to cause

confusion, to cause mistake, and to deceive;


Indictment                                                                                    Page 5
          Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 8 of 9



       In violation of Title 18, United States Code, Section 2320(a)(l).

         COUNT        SIDPMENT           ITEM                                  MARK(S)
                      DATE
         TWO          September 16,      Shipment of "Vera Bradley Campus      5,136,200
                      2019               Backpack Rosewood" to Post Office     2,962,647
                                         Box in Portland, Oregon

         THREE        October 9, 2019 · Shipment of "Vera Bradley Hipster      5,136,200
                                        Disney Midnight with Mickey'' to       2,962,647
                                        Post Office Box in Portland, Oregon



                                FORFEITURE ALLEGATION

       Upon conviction of O!_le or more of the offenses alleged in Count 1-3 of this Indictment,

defendants GENE LEROY THOMPSON, JR., a.k.a. Eugene Leroy Thompson, Jr. and

GUOJIAO ZHANG, a.k.a. Becky Zhang, a.k.a. Becky Thompson shall forfeit to the United States

pursuant to 18 U.S.C. §§ 981(a)(l)(C), 2323(a)(l) and (b)(l), and 28 U.S.C. § 2461(c), any

property constituting or derived from proceeds obtained directly or indirectly as a result of the

aforesaid violations and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of said violations.

Dated: December 11, 2019.




Indictment                                                                                 Page6
         Case 2:19-mj-00607-MLP Document 1 Filed 12/18/19 Page 9 of 9



Presented by:

BRIAN A. BENCZKOWSKI
Assistant Attorney General
Criminal Division



FRANKLIN.
Senior Counsel
Computer Crime and Intellectual Property Section




Trial Attorney
Human Rights and Special Prosecutions Section



BILLY J. WILLIAMS




Indictment                                                              Page 7
